DETAILED ACTION
This is a first action on the merits.  Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 11/25/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first cam surface being adjacent to the transmission member and the second cam surface being adjacent to the planetary gear set (claims 5 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
in paragraph 42, element “first cam surface G1 adjacent to the transmission member 5 and the second cam surface G2 adjacent to the planetary gear set 2” contradicts that which is shown in the drawings.  The clutch cam 66 is separated from the transmission member 5 via multiple elements, including slip ring actuator 63 and guide wheel adapter 62 (fig. 3B).  Therefore, none of the surfaces can clutch cam 66 can be adjacent the transmission member 5 according to the drawings.  Further, the cam surfaces on clutch cam 66 are shown facing in the direction away from the planetary gear set 2 (shown in figs. 1, 2A, and 3B).  Therefore, none of the cam surfaces on clutch cam 66 can be adjacent the planetary gear set 2 if they are on the other side of the clutch cam 66 from the planetary gear set 2 according to the drawings.
Appropriate correction is required.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:    
in claim 3, line 1, the limitation “a clutch ratch” should be corrected to --a clutch ratchet--;
in claim 9, lines 4 and 6, the limitation “is connected” should be corrected to --are connected--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, lines 1-2, the limitation “a clutch ratchet and a plurality of pawls” renders the claim indefinite because it is unclear if it is part of the unidirectional clutch previously recited (claim 2).
Regarding claim 3, line 2, the limitation “the clutch” renders the claim indefinite because it is unclear which of the clutches is being referenced.
Regarding claim 5, lines 6-7, and claim 9, lines 2-3, the limitation “the first cam surface being adjacent to the transmission member” renders the claims indefinite because it appears to be inaccurate according to the disclosure.  The clutch cam 66 is separated from the transmission member 5 via multiple elements, including slip ring actuator 63 and guide wheel adapter 62 (shown in fig. 3B).  Therefore, none of the surfaces can clutch cam 66 can be adjacent the transmission member 5.
Regarding claim 5, lines 7-8, and claim 9, lines 3-4, the limitation “the second cam surface being adjacent to the planetary gear set” renders the claims indefinite because it appears to be inaccurate according to the disclosure.  The cam surfaces on clutch cam 66 are shown facing in the direction away from the planetary gear set 2 (shown in figs. 1, 2A, and 3B).  Therefore, none of the cam surfaces on clutch cam 66 can be adjacent the planetary gear set 2 if they are on the other side of the clutch cam 66 from the planetary gear set 2.
Claims 4 and 6-9 are also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al., U.S. Patent 7,806,798.
Regarding claim 1, Fukui et al. discloses a multi-speed hub gear, applying a shift lever to shift gears between a high gear and a low gear, the shift lever connecting a shift cable, the multi-speed hub gear comprising: 
an axle (e.g., 24, fig. 1); 
a planetary gear set (e.g., 14, fig. 1), a clutch (e.g., 20, fig. 1), a transmission member (e.g., 142, fig. 1) and a guide wheel (e.g., 200, fig. 1), orderly mounted to the axle, the guide wheel being used for connecting the shift cable, the clutch being disposed between the planetary gear set and the transmission member (e.g., see fig. 1); 
a compressed clutch spring (e.g., 225, fig. 53), connected with the clutch; 
a shift mechanism, used for transforming a rotational motion into a linear motion (e.g., 16, fig. 1); and 
a torsional spring (e.g., 172, fig. 53), rotationally connected with the shift mechanism; 
wherein, while in switching the low gear to the high gear, the shift lever pulls tightly the shift cable to rotate the shift mechanism in a first rotational direction for driving the shift mechanism to transform the rotational motion into the linear motion and thus to twist the torsional spring, such that the compressed clutch spring pushes the clutch to displace in a first displacement direction from the transmission member toward the planetary gear set (see col. 22, line 66 - col. 23, line 33; and fig. 53);  
wherein, while in switching the high gear to the low gear, the shift lever loosens the shift cable to have the torsional spring to rotate the shift mechanism in a second rotational direction to transform the rotational motion into the linear motion and thus to displace the clutch in a second displacement direction from the planetary gear set toward the transmission member and to further compress the compressed clutch spring, the first rotational direction and the second rotational direction are reverse to each other, and the first displacement direction and the second displacement direction are linear and reverse to each other (see col. 25, lines 9-24; and fig. 54).  
Regarding claim 2, Fukui et al. discloses including a unidirectional clutch disposed between the clutch and the planetary gear set (e.g., 92, fig. 1).  
Regarding claim 5, as best understood, Fukui et al. discloses the shift mechanism includes: 
a slip ring, disposed inside the clutch, including a ring body and at least a protrusive key, the protrusive key being extended from an inner surface of the ring body (e.g., 70, figs. 4 and 53); and 
a clutch cam, connected with the planetary gear set, including at least a first cam surface and at least a second cam surface, the first cam surface being adjacent to the transmission member, the second cam surface being adjacent to the planetary gear set (e.g., 152, figs. 4 and 53), the slip ring being rotationally disposed on an outer surface of the clutch cam, the protrusive key being used for sliding along the first cam surface or the second cam surface (e.g., see figs. 4 and 53); 
wherein, while in switching the low gear to the high gear, the guide wheel drives the slip ring to rotate in the first rotational direction for performing the rotational motion to have the protrusive key to slide along the second cam surface from the first cam surface, and thus the slip ring displaces in the first displacement direction from the transmission member toward the planetary gear set so as to perform the linear motion (e.g., see figs. 4 and 53); 
wherein, while in switching the high gear to the low gear, the torsional spring drives the slip ring to rotate in the second rotational direction to perform the rotational motion and to have the protrusive key to slide along the first cam surface from the second cam surface, and so the slip ring displaces in the second displacement direction from the planetary gear set toward the transmission member to perform the linear motion (e.g., see figs. 4 and 54).  
Regarding claim 6, Fukui et al. discloses the shift mechanism further includes: 
a guide-wheel adapter, co-moved with the guide wheel (e.g., 178, fig. 53); and 
a slip-ring actuator, movably disposed inside the clutch, co-moved with the guide-wheel adapter, including at least a sliding slot for the protrusive key of the slip ring to slide therealong, the guide wheel rotating the guide-wheel adapter to further rotate the slip-ring actuator (e.g., 170, figs. 4 and 53).  
Regarding claim 7, Fukui et al. discloses the guide-wheel adapter includes an adapter body (e.g., 240, fig. 53), a first connecting pillar and a second connecting pillar (e.g., 250 and 252, respectively, figs. 4 and 53), the adapter body is connected between the first connecting pillar and the second connecting pillar, the first connecting pillar is connected with the guide wheel (e.g., via 276, 192, and 196, fig. 53), and the second connecting pillar is used for engaging a corresponding positioning hole of the slip-ring actuator (e.g., see figs. 4 and 53).  

Allowable Subject Matter
Claims 3, 4, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto, U.S. Patent 10,279,623 – discloses a bicycle transmission including an electrically-actuated shift mechanism with a torsional spring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619